Citation Nr: 0613839	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  00-11 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent prior to March 8, 1999, and higher than 70 percent 
from March 8, 1999 to September 7, 2000, for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).  In that decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
effective from April 30, 1993.  

In a March 8, 1999 statement, the veteran stated that his 
condition had progressively increased to such an extent as to 
warrant an evaluation in excess of that assigned; and he was 
therefore applying for increased benefits.  In a December 
1999 rating decision, the RO increased the assigned rating 
from 30 to 70 percent, effective March 8, 1999.  

Subsequently in January 2000, within one year of notice of 
the January 1999 rating decision, the veteran's 
representative submitted a notice of disagreement (NOD) with 
respect to the rating decision in December 1999.  In that 
NOD, the representative maintained that the 70 percent rating 
should have been effective from April 30, 1993, as his claim 
has been pending since that date, and his symptomatology at 
that time warranted a 70 percent evaluation.  

In an April 2000 statement of the case (SOC), the RO 
addressed the issue of entitlement to an earlier effective 
date for an increased rating (70 percent) for PTSD.

During the appeal period, in a February 2002 rating decision, 
the RO increased the assigned rating from 70 to 100 percent, 
effective February 1, 2001.  In November 2002, the veteran's 
representative submitted a notice of disagreement with the 
February 2002 rating decision, claiming entitlement to an 
earlier effective date for the 100 percent rating.

Subsequently, in a February 2005 rating decision, the RO 
assigned an effective date of September 8, 2000 for 
assignment of a 100 percent rating for PTSD.   

To summarize, the RO has adjudicated this claim as one of 
entitlement to an earlier effective date for the respective 
periods of assignment of the 70 and 100 percent ratings for 
PTSD.  However, on review of the notice of disagreement and 
substantive appeal, and as reflected most recently in the 
April 2006 appellant's brief, the Board determines that the 
veteran's appeal essentially involves the propriety of the 
initial disability ratings assigned after the grant of 
service connection for PTSD in January 1999.  

Because the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the claim essentially involves the propriety of the initial 
disability ratings assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Since the disability ratings assigned 
during the appeal did not constitute a full grant of the 
benefit sought, the issue concerning the degree of disability 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  However, the periods of a total (100 percent) rating 
under 38 C.F.R. § 4.29, are not at issue in the veteran's 
claim.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

 2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
service connection for PTSD on April 30, 1993, nor the 
revised criteria, which became effective November 7, 1996, 
are more favorable to the veteran's claim.

3.  Prior to March 8, 1999, the veteran's service-connected 
PTSD was manifested by  mood disturbances such as depression, 
anxiety, and irritability; chronic sleep disturbances; 
difficulty dealing with stress; difficulty with social 
interaction; some social isolation; and occasional homicidal 
ideation, productive of severe impairment in the ability to 
obtain or retain employment.

4.  From March 8, 1999 to September 7, 2000, the veteran's 
service-connected PTSD was manifested by  mood disturbances 
such as depression, anxiety, and irritability; chronic sleep 
disturbances; difficulty dealing with stress; difficulty with 
social interaction; some social isolation; and occasional 
homicidal ideation, productive of severe impairment in the 
ability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD, but no 
higher, have been met from April 30, 1993 to March 7, 1999.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a rating in excess of 70 percent rating 
for PTSD have not been met from March 8, 1999 to September 7, 
2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's challenge to the 
propriety of the initial evaluations assigned for the 
veteran's PTSD.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, No. 04-0181 
(U.S. Vet. App. Mar. 31, 2006), slip op. at 7; Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Board finds that although this claim was filed many years 
prior to the enactment of the VCAA, VA has satisfied its duty 
to notify the veteran of the information necessary to 
substantiate his claim in letters dated in August 2001, June 
2004, and March 2006, as well as the reasons and bases for 
the RO's determinations.  The Board points out that in 
addition to the letters, VA provided supplemental statements 
of the case which further advised the veteran of the 
information and evidence necessary to substantiate his claim 
and the importance of doing so.  Id.  Thus, the purpose of 
the notice, to ensure that he as a claimant had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated since he had actual knowledge of 
what was necessary to substantiate his claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 121, rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); see also Velez v. West, 11 Vet. App. 148, 157 
(1998) (holding that actual knowledge by the veteran cures 
defect in notice).  

The Board reiterates that because the VCAA was enacted 
subsequent to the veteran's filing of a claim of service 
connection for PTSD, although the VCAA notice required 
pursuant to 38 U.S.C.A. § 5103(a) must generally be provided 
to a claimant before the initial unfavorable RO decision, 
here the VCAA notice was provided subsequent to the RO's 
January 1999 grant of service connection for PTSD and the 
assignment of the initial rating.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that where the § 5103(a) notice was not 
mandated at the time of the initial rating decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. at 120; see also Dingess/Hartman v. Nicholson, Nos. 01-
2917 & 02-1506 (U. S. Vet. App. Mar. 3, 2006), slip op. at 
18.  Here, the RO issued the veteran "VCAA" letters, which 
were followed by readjudication of the claim, which cured any 
timing concern.  See Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. April 5, 2006), slip op. at 9.  

In Dingess/Hartman v. Nicholson, the Court also held that 
upon receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Notice was not provided to the veteran prior to 
the initial adjudication of this claim informing him that a 
disability rating and an effective date would be assigned 
should the claim of service connection be granted, and what 
information and evidence is necessary to substantiate the 
elements of a claim.  The Board finds, though, that the 
veteran has not been prejudiced.  In Dingess/Hartman v. 
Nicholson, the Court recently declared, 

In cases where service connection has been granted 
and an initial disability rating and effective date 
have been assigned, the typical service-connection 
claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice 
is intended to serve has been fulfilled.

Id., slip op. at 21.  No further VCAA notice is therefore 
required in this case.

Under the circumstances, and particularly in view of the 
Board's favorable determinations, i.e., finding that the 
veteran's PTSD warrants an initial 70 percent evaluation, 
effective from April 30, 1993 to March 7, 1999, the Board 
concludes that the veteran has not been prejudiced.  Thus, it 
is unnecessary to remand this case to the agency of original 
jurisdiction for a second time to address notice as required 
by the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Mayfield v. Nicholson, 19 Vet. App. 103, rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records as well as voluminous records of the 
veteran's post-service VA care and private medical records.  
In addition, VA afforded him formal examinations to assess 
the nature, extent and severity of his PTSD.  In this case, 
any further development would be futile, and that there is no 
possibility that additional assistance would further aid the 
veteran in substantiating his claim.  Hence, no additional 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis
 
The veteran is essentially claiming that his PTSD is more 
disabling than reflected by the 30 percent evaluation 
effective for the period prior to March 8, 1999, and more 
disabling than reflected by the 70 percent evaluation 
effective from March 8, 1999 to September 7, 2000.  

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA and private clinical 
records; and the reports of VA examinations.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.
 
Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

If there is disagreement with the initial rating assigned 
following a grant of service connection, the entire history 
of the disability must be considered and, if appropriate, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (on a claim for an original or an increased rating, it 
is presumed that the veteran seeks the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor. 
38 C.F.R. § 4.3.

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's PTSD has been assigned an initial disability 
rating of 30 percent prior to March 8, 1999, and 70 percent 
from that date until September 7, 2000, under Diagnostic Code 
9411.  Thereafter, from September 8, 2000, a 100 percent 
rating is in effect, and there are periods of 100 percent 
ratings in effect under 38 C.F.R. § 4.29 (convalescent 
rating).  These periods of a total (100 percent) rating are 
not at issue in the veteran's claim.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996, in order to ensure 
that current medical terminology and unambiguous criteria are 
used. See 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
pt. 4). The changes included redesignation of § 4.132 as § 
4.130 and the revision of the newly redesignated § 4.130. 
Also effective November 7, 1996, the general rating formula 
for mental disorders was replaced with different criteria. 
And, in some instances the nomenclature employed in the 
diagnosis of mental disorders was changed to conform with the 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV), replacing DSM-III-R. The Board has analyzed the 
veteran's claim under both sets of criteria.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  

A 50 percent evaluation requires considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment. 

A 70 percent evaluation requires severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment. 

A 100 percent evaluation requires virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality, or demonstrable 
inability to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).   A 100 percent evaluation may 
be assigned under the above rating criteria as long as the 
veteran meets one of three listed criteria: total isolation; 
gross repudiation of reality; or unemployability.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 96 (1994); see also 38 C.F.R. § 4.21 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2005).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Under the current regulations, in effect from November 7, 
1996, a 30 percent evaluation is warranted where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is assigned if there is total social 
and occupational impairment due to symptoms including gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.

A GAF score from 31 to 40 is defined as some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  Included in this definition is 
that a person is unable to work.  A GAF score from 41 to 50 
is defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning.  Included in 
this definition is that a person is unable to keep a job.

A GAF score from 51 to 60 represents moderate symptoms, or 
moderate difficulty in social or occupational functioning.  A 
GAF score from 61 to 70 represents some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score from 71 
to 80 represents a condition in which if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors; or no more than slight impairment in 
social, occupational, or school functioning.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

VA medical records show that the veteran was hospitalized for 
his PTSD symptoms several times during the period under 
review.  The veteran was hospitalized for psychiatric 
symptoms for almost two weeks in April and May 1993.  At that 
time the veteran was found to have a Global Assessment of 
Functioning (GAF) score of 50/80.  

The veteran was hospitalized again in January 1994 for 
approximately three weeks.  During that hospitalization, the 
veteran underwent alcohol rehabilitation and psychological 
testing.  At that time, the Axis I diagnosis was moderate 
alcohol abuse, and PTSD.  The veteran was found to have a GAF 
score of 70.  The report noted that at that time, the veteran 
was working, isolated, and had a girlfriend and housing.  At 
the time of his discharge from hospitalization he was 
considered employable.

Three months later in April 1994, the veteran was admitted to 
a PTSD treatment program and hospitalized for approximately 
six weeks.  He was discharged in May 1994.  At the time of 
admission, the veteran reported complaints of depression, 
manifested with survival guilt, anger, intrusive thoughts 
about past combat experience, and occasional crying spells.  
He was socially isolated and had difficulty getting close to 
people, and was self medicating with alcohol to alleviate 
symptoms.  On mental status examination, he had good eye 
contact, and he was spontaneous, coherent, and relevant 
speech, with normal voice tone and rate.  He had an euthymic 
mood and appropriate affect, with no gross thought disorder 
or symptoms of psychosis elicited in his thought content.  He 
had no suicidal or homicidal ideations elicited.  He had good 
reality testing, good judgment and was oriented times three.  
He was treated with Paxil and Vistaril.  The discharge 
summary report contains an Axis I diagnosis of chronic PTSD, 
and alcohol dependence in remission.  The veteran was found 
to have a GAF score of 51 (moderate to severe social and 
occupational dysfunction).  At the time of his discharge, the 
examiner found that the veteran was unemployable "at this 
moment."  His prognosis was considered guarded.

During an October 1999 VA examination, the veteran reported 
that he was employed as a corrections officer in a job he had 
held since 1990.  He reported complaints of being in a 
constant state of depression that made it very difficult to 
perform his duties and he was not able to deal effectively 
with co-workers.  He reported that he was persistently 
anxious, tense, irritable and resentful of the authority of 
supervisors.  His discomfort necessitated switching to the 
night shift.  

On examination, objective findings included that the veteran 
was alert and oriented times three.  His psychomotor activity 
was reduced.  Other than ambulating with a cane for lower 
back pain, his appearance was conventional.  He was tense, 
apprehensive, and his palms were moist.  His responses were 
interrupted by episodes of tearfulness and agitation.  He was 
looking away from the examiner.  His affect was constricted 
and mood was depressed.  He denied suicidal or homicidal 
intent.  The examiner reported that no disturbance of mental 
stream, thought, or perception was noted.  His memory was 
intact.  His concentration was impaired but without cognitive 
deficit.  His intellect was average, insight was poor, and 
judgment was compromised when stressed.  He reported that he 
has attacked his wife after combat nightmares.

After examination, the report contains an Axis I diagnosis of 
PTSD; and major depressive disorder secondary to PTSD.   The 
veteran was found to have a GAF score of 40.  The report 
concludes with the following summary of the veteran's 
condition.  The veteran is socially isolated, persistently 
depressed, and preoccupied with combat memories and 
survivor's guilt.  Also, the veteran becomes agitated at work 
and leaves the work place on several occasions.  He is unable 
to pursue goal directed or pleasurable activities, and has 
impaired sleep, interrupted by combat nightmares several 
times a week, and disorientation and flashbacks.  He becomes 
aggressive when he awakens from a dream.  He is intolerant to 
crowds and noise, avoids public places, and has excessive 
startle reactions to loud sounds.
 
Rating in Excess of 30 Percent from April 30, 1993 to March 
7, 1999
 
The veteran's PTSD symptoms for the period from April 30, 
1993 to March 7, 1999 include mood disturbances such as 
depression, occasional crying spells, persistent anxiety, and 
irritability.  He is tense and apprehensive.  He was 
isolated, and reported complaints of survival guilt, anger, 
intrusive thoughts about past combat.   

His social functioning is greatly impaired.  Although he was 
able to maintain employment, he was in a constant state of 
depression that made it very difficult to perform his duties 
and he was not able to deal effectively with co-workers.

Further in this regard, the clinical evidence does show that 
his symptoms were serious, as reflected in findings including 
the GAF scores assigned during the period from April 30, 1993 
to March 7, 1999.  During that period GAF scores assigned 
included a score of 50 in April 1993, reflecting serious 
impairment functioning, and an inability to keep a job;  51 
in April 1994, at which time, the treatment provider found 
that the veteran was unemployable "at that moment." 

The clinical record and veteran's statements reflect that he 
meets the criteria for a 70 percent disability rating during 
the entire period from April 30, 1993 to March 7, 1999.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating for the period from April 30, 
1993 to March 7, 1999.  See 38 C.F.R. § 4.7.

Rating in Excess of 70 Percent from April 30, 1993 to 
September 7, 2000

The Board finds that the evidence viewed in its entirety does 
not show PTSD productive of total occupational and social 
impairment for the period from April 30, 1993 to September 7, 
2000.  Pursuant to the diagnostic criteria in effect prior to 
November 7, 1996, there is no evidence of virtual isolation, 
totally incapacitating symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  Pursuant to the diagnostic criteria in 
effect from November 7, 1996, there is no evidence of 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Inability to work is one of the criteria for a 100 percent 
rating.  Although the veteran was found to be "unemployable 
at this moment" in April 1994 during hospitalization, the 
evidence does not show that this was a permanent condition at 
that time.  Moreover, before that in January 1994 he was 
working and considered employable, and he was working later 
at the time of his October 1999 VA examination.   

Moreover, the veteran did not have any other symptoms 
ordinarily associated with total social and occupational 
impairment, such as those described above.  More importantly, 
he does not have total social and occupational impairment.  
He does have deficiencies in these areas, but that is 
contemplated in ratings lower than 100 percent.

Overall, he does not meet the criteria for a 100 percent 
rating at any time prior to September 8, 2000.  He does not 
exhibit impairment in memory, thought processes or 
communication due to his PTSD.  He does not exhibit 
hallucinations, delusions, or inappropriate behavior.  There 
is no evidence that his personal hygiene is not appropriate.  
There is no objective evidence of disorientation.  He does 
have some social isolation, but he has at least some contact 
with others including his girl friend and was able to work.  
He does not have total social and occupational impairment; or 
total isolation, gross repudiation of reality, or 
unemployability.  He does have deficiencies in these areas, 
as discussed above, but the fact remains that he has been 
able to maintain a job working despite his psychiatric 
symptoms. Therefore, a higher rating than 70 percent is not 
warranted for the period from April 30, 1993 to September 7, 
2000.  


Conclusion

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating, but no higher, prior to March 8, 
1999.  The Board considered assigning the veteran a rating 
higher than 70 percent for the period prior to September 7, 
2000, but the preponderance of the evidence is against 
assignment of a higher rating. 
 

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 70 
percent, and no more, for PTSD is granted from April 30, 1993 
to March 7, 1999.

Entitlement to an initial disability rating for PTSD in 
excess of 70 percent from March 8, 1999 to September 7, 2000, 
is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


